Registration Nos. 333-37057 333-96265 333-62716 333-103217 As filed with the Securities and Exchange Commission on June 2, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Comtex News Network, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3055012 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 625 N. Washington Street, Suite 301 Alexandria, Virginia 22314 (Address of Principal Executive Offices) Comtex News Network, Inc. 1995 Stock Option Plan (as amended) (Full Title of the Plan) Copies to: Mr. Chip Brian Marc P. Levy, Esquire President and Chief Executive Officer Luse Gorman Pomerenk & Schick, P.C. Comtex News Network, Inc. 5335 Wisconsin Ave., N.W., Suite 780 625 N. Washington Street, Suite 301
